DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding the 101 rejection have been fully considered but are not persuasive. Applicant argues that the invention is directed to optimizing a target system and that the optimization step is not a post-solution activity but rather part of the invention. In response, Examiner argues that it is not clear how these arguments present the claims in a non-abstract manner. The claims are recited at a high level and therefore any optimization done is still done abstractly. The claims recite a series of steps that do not result in any practical application or improvement to any technologies. 
Applicant’s arguments regarding the 103 rejections have been fully considered but are moot in light of a new rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1,
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes.
	Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	The steps of:
receiving, by a processor device, domain knowledge for a target system; 
defining, by a domain knowledge manager, a status of the domain knowledge employing a factor responsive to the domain knowledge; 
computing, by an metric generator, sample performance metrics of the target system responsive to the status of the domain knowledge and real performance metrics from the target system; 
generating, by an optimization engine, a target system configuration responsive to the sample performance metrics and the real performance metrics; 
are an abstract idea of mental processes, something that covers performance of the limitation in the mind but for the recitation of generic computer components. This is something that can effectively be done on pen and paper, getting a specification of domain knowledge an establishing a status of the domain knowledge. 
	Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	There are no additional elements recited in the claims nor any practical application.
	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The step of:
changing a state of a function in the target system responsive to the target system configuration to accelerate target system operations.
is not significantly more than the abstract idea because this is considered extra-solution activity, essentially mere changing data based off the abstract idea.
	Note that dependent claims 11 and 12 recite the same substantial subject matter as independent claim 1, and thus the same analysis and rejection applies to both claims. 
	Dependent claims 2-10 and 13-20 recite, in part, wherein the domain knowledge include requirements (mental processes, something that can be done on pen and paper), receiving real performance metrics (extra-solution activity), receiving a command for the metric generator (extra-solution activity), sending the command (extra-solution activity), sending tunable parameters (extra-solution), monitoring worker performance (extra-solution activity), utilizing built-in domain knowledge (mental processes), receiving tunable parameters (extra-solution activity).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. US 2017/0262314 in view of Horn et al. US 2016/0291584 further in view of Ding, Runxiao, et al. "New multiple-target tracking strategy using domain knowledge and optimization." 
Regarding claims 1, 11, and 12, Cui teaches “a computer-implemented method for optimization with domain knowledge” (abstract “during execution of a current workload being processed by the kernel, the method searches policy storage for a similar workload that has been previously optimized”), comprising: 
“receiving, by a processor device, domain knowledge for a target system” ([0019] “API 202 allows users to pass their domain knowledge to optimizer 110 such that it can automatically optimize the parameters during runtime”); 
“generating, by an optimization engine, a target system configuration responsive to the sample performance metrics and the real performance metrics” ([0051] “At 506, optimizer 110 determines if a similar workload and parameter setting is found. When a parameter setting is found, at 508, optimizer 110 uses the parameter setting to test different parameter values for the workload starting with the parameter setting from the prior workload.”); and 
“changing a state of a function in the target system responsive to the target system configuration to accelerate target system operations” ([0051] “That is, optimizer 110 finishes the optimization process for the current workload when the optimization process was not previously finished”)
Cui however does not explicitly teach the claim limitations. Horn however teaches “defining, by a domain knowledge manager, a status of the domain knowledge employing a factor responsive to the domain knowledge” (Horn [0048] “The analysis unit 32 determines the operating status based on at least one of a kinetic model, a parametric model, an analytical tool, and a related knowledge and best practice standard.” and [0073] “An embodiment of the invention is one, any or all of prior embodiments in this paragraph up through the first embodiment in this paragraph, wherein the analysis unit determines a target operational parameter of a final product of the plant based on at least one of an actual current operational parameter and a historical operational parameter.” wherein determining a status based off knowledge is defining a status of the domain knowledge since the factor is the current operating status); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cui with that of Horn since a combination of known methods would yield predictable results. As shown in Horn, there are numerous techniques disclosed for tuning process models, which is analogous to tuning a system as done in Cui. By using the techniques disclosed in Horn including defining a status and computing a metric, one would have better tuning methods overall as opposed to simply using Cui.
The Cui and Horn references have been addressed above. Ding further teaches
“computing, by an metric generator, sample performance metrics of the target system responsive to the status of the domain knowledge and real performance metrics from the target system” (pg. 612 fig. 5 
    PNG
    media_image1.png
    393
    437
    media_image1.png
    Greyscale
 and pg. 613 ¶2 “First, a sample tracking performance of three different algorithms is illustrated in Fig. 5. It can be observed that the estimation result of the EKF is outside the road boundary” which shows the estimate results (same performance of the target system using the algorithm or domain knowledge) and real performance (actual/true results)) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cui and Horn with that of Ding since a combination of known methods would yield predictable results. Ding shows the concept of having sample metrics versus real metrics in a system and thus would operate in a known and predictable manner with the systems above.
Note that independent claims 11 and 12 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such the claims are subject to the same rejection. The difference in embodiment, including a computer program product and a system comprising a processor and memory are taught by Cui [0004].
Claim 12 recites the additional limitation of parsing. This is taught by Cui, “parse the domain knowledge” ([0019] “API 202 allows users to pass their domain knowledge to optimizer 110 such that it can automatically optimize the parameters during runtime.” wherein the knowledge is parsed by the API).
Regarding claims 2 and 13, the Cui, Horn, and Ding references have been addressed above. Cui further teaches “wherein the domain knowledge include requirements selected from the group consisting of assertion requirements and trend requirements” ([0001] “kernels may implement a small, fixed set of policies, such as disk input/output (I/O) scheduling policies. To provide flexibility, the kernel can expose many parameters that allow users to select a policy or adjust a specific setting of the policy. Adjustable parameters allow users to optimize the policy to achieve a desired performance”).
Regarding claims 3 and 14, the Cui, Horn, and Ding references have been addressed above. Cui further teaches “wherein computing include receiving the real performance metrics from the target system” (abstract “during execution of a current workload being processed by the kernel, the method searches policy storage for a similar workload that has been previously optimized, wherein the sensor is used to compare the current workload to workloads in the policy storage. When the similar workload is found, the method optimizes different parameter values in a parameter value range specified in the policy specification for the parameter while the current workload is being processed by the kernel, wherein a parameter setting for the similar workload is used in the optimizing”).
Regarding claims 4 and 15, the Cui, Horn, and Ding references have been addressed above. Cui further teaches “wherein generating includes receiving a command for the metric generator to send the sample performance metrics to the optimization engine” ([0058] “Then, search engine 208 determines the three parameters and can analyze the performance of computer system 104 when the parameters are changing. In one embodiment, search engine 208 may adjust the CPU scheduling parameters to preempt threads more often so that a few threads with work to do can make good progress while futile work scaling requests that waste many CPU cycles are not scheduled”).
Regarding claims 5 and 16, the Cui, Horn, and Ding references have been addressed above. Cui further teaches “wherein receiving includes sending the command by a controller” ([0058] “To identify workloads, API 202 is used to specify one sensor—the number of retired instructions executed in the user space. The optimization target may be the same as the sensor. When a workload is executed, search engine 208 determines that the workload is associated with this policy based on the number of retirement instructions being executed in the user space.”).
Regarding claims 6 and 17, the Cui, Horn, and Ding references have been addressed above. Cui further teaches “further comprising sending tunable parameters for performance monitoring to the target system” ([0043] “For example, subsystems are resource controllers that allocate varying levels of system resources to its users. Also, each subsystem may include a number of parameters 404-1-404-N, respectively.”)
Regarding claims 7 and 18, the Cui, Horn, and Ding references have been addressed above. Cui further teaches “wherein computing includes generating the real performance metrics in the target system responsive to tunable parameters” ([0044] “Search engine 208 includes a bottleneck analysis manager 406 that can determine when subsystems are bottlenecked. In one embodiment, bottleneck analysis manager 406 may detect a subsystem is bottlenecked by invoking each subsystem's bottleneck method that may have been defined in the API policy specification. Each subsystem's bottleneck method may then return a number that indicates how much computing resources are being used by that subsystem. Bottleneck analysis manager 406 can then determine which subsystem is bottlenecked.”)
Regarding claims 8 and 19, the Cui, Horn, and Ding references have been addressed above. Cui further teaches “further comprising monitoring worker performance after deploying tunable parameters” ([0058] “In one embodiment, search engine 208 may adjust the CPU scheduling parameters to preempt threads more often so that a few threads with work to do can make good progress while futile work scaling requests that waste many CPU cycles are not scheduled. In this case, during execution of a subsystem, many threads have no work to do but are busy trying to steal work from other threads without yielding CPU. This wastes many CPU cycles. Search engine 208 thus determines a parameter setting that limits the scheduling of these CPU threads that have no work to do” wherein threads are workers)
Regarding claims 9 and 20, the Cui, Horn, and Ding references have been addressed above. Cui further teaches “wherein computing includes utilizing built-in domain knowledge in addition to the status of the domain knowledge and real performance metrics” ([0019] “Users may define optimization targets that optimizer 110 uses to measure and evaluate the performance of computer system 104, such as the number of I/O requests per unit of time can be used to measure the I/O scheduling performance. API 202 allows users to pass their domain knowledge to optimizer 110 such that it can automatically optimize the parameters during runtime.”).
Regarding claim 20, the Cui, Horn, and Ding references have been addressed above. Cui further teaches “further receiving tunable parameters and performance metrics from a configurator” ([0013] “Particular embodiments provide an optimizer that can optimally generate parameter settings while processing workloads of a computer system.”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124